Filed 8/26/16 P. v. Kriger CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E065383

v.                                                                       (Super.Ct.No. FVI1502674)

JOHNATHAN HOWARD KIGER,                                                  OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Colin J. Bilash,

Judge. Affirmed.

         Lynelle K. Hee, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant and appellant Johnathan Howard Kiger was charged by felony

complaint with inflicting corporal injury on a spouse or cohabitant (Pen. Code,1 § 273.5,

subd. (a), count 1), criminal threats (§ 422, count 2), and dissuading a witness from

testifying (§ 136.1, subd. (a), count 3). It also alleged that defendant had suffered one

strike conviction. (§§ 1170.12, subds. (a)-(i) & 667, subds. (b)-(i).) The complaint was

amended by interlineation to allege a new charge of attempted corporal injury to a spouse

or cohabitant (§§ 664/273.5, subd. (a)) as count 4. Defendant entered a plea agreement

and pled no contest to count 4 and admitted the prior strike. In exchange, the parties

agreed to a two-year sentence in state prison and the dismissal of the remaining counts.

The parties stipulated that the police reports provided a factual basis for the plea. The

court sentenced defendant, in accordance with the plea agreement, to two years in state

prison. The court neglected to dismiss counts 1 through 3 at sentencing, but subsequently

ordered those counts dismissed.

         Defendant filed a timely notice of appeal with a request for certificate of probable

cause, which was denied. We affirm.




         1   All further statutory references will be to the Penal Code, unless otherwise
noted.

                                                2
                            PROCEDURAL BACKGROUND

       Defendant was charged with, and pled no contest to, the allegation of attempted

infliction of corporal injury to a spouse or cohabitant. (§§ 664/273.5, subd. (a).) He also

admitted the allegation that he had one prior strike conviction. (§§ 1170.12, subds. (a)-(i)

& 667, subds. (b)-(i).)

                                      DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and one potential arguable issue: whether defendant was properly advised of his

constitutional rights and consequences of pleading guilty, and whether he voluntarily

waived them. Counsel has also requested this court to undertake a review of the entire

record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.




                                             3
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                               HOLLENHORST
                                                             J.


We concur:


RAMIREZ
                    P. J.


CODRINGTON
                       J.




                                      4